Holmes, J.,
dissenting. In the first instance, it appears to me that the publication with which we are concerned here is an expression of an opinion by the reporter, and not an untruthful statement of fact. As such, the statement is not actionable under First Amendment protection. Gertz v. Robert Welch, Inc. (1974), 418 U.S. 323; Hotchner v. Castillo-Puche (C.A.2, 1977), 551 F. 2d 910; and Orr v. Argus-Press Co. (C.A.6, 1978), 586 F. 2d 1108.
An opinion can be libelous only if a defamed plaintiff establishes four very limited conditions: (1) the opinion article must imply the existence of facts unknown to the general reader; (2) these implied, unknown facts must not be disclosed in the article; (3) these implied, undisclosed facts must be false; and (4) these implied, undisclosed and false facts must be the basis for the opinions stated in the article. Orr v. Argus-Press Co., supra; Hotchner v. Castillo-Puche, supra. The privilege for opinion can be lost only if the article does not disclose the facts underlying the opinions. 3 Restatement of the Law 2d, Torts (1977) 170, Section 566.
In the case before us, the trial court carefully reviewed the subject article and then held that the article fully disclosed the facts upon which its opinions were formulated. In affirming the trial court’s decision, the court of appeals held that “[t]he record supports the trial court’s analysis. Moreover, the article, as an opinion, disclosed its underlying facts. The writer * * * referred to events and circumstances upon which he based his opinion.”
The article plainly refers to at least three distinct but related events *301upon which the author’s personal opinions and editorial conclusions were derived:
(1) The February 9, 1974 wrestling meet between Maple Heights High School and Mentor High School;
(2) the administrative hearings on the wrestling meet conducted by the Ohio High School Athletic Assocation; and
(3) the proceedings before, and the decision of, the Court of Common Pleas of Franklin County regarding the due process aspects of the OHSAA administrative hearings.
The author further states in the article that he attended, covered and reported upon the wrestling match in question and the administrative hearings before the OHSAA. The article also explains that the opinions expressed regarding appellant’s testimony before the Court of Common Pleas of Franklin County were based upon the author’s conversation with Dr. Harold Meyer, Commissioner of the OHSAA, who attended the court hearing. Thus, a reader was free to agree or disagree with Diadiun’s expressed opinions based upon the facts clearly stated in the article.
Furthermore, it is my view that the lower courts must be affirmed under the facts presented here in that Milkovich could well be considered to be a public figure under the criteria set forth in the recent opinions of the United States Supreme Court. In Curtis Publishing Co. v. Butts (1967), 388 U.S. 130, the court held that a person’s prominence in the sports world could make him a public figure based upon the facts presented in a given case. Similarly, the proof before the trier of the facts in this case established that Milkovich was a public figure within the area of the publication of appellee’s newspaper column, and perhaps reasonably beyond such geographic area. By his own admission, Milkovich is one of America’s outstanding coaches and a nationally acclaimed sports figure. His coaching record is unparalleled in Ohio and throughout the country, and he has been honored by civic groups, legislative bodies and numerous sports organizations.3
In accordance with the Supreme Court’s requirements in Butts, supra, the trial court in the case sub judice properly ruled, in summary judgment proceedings, that Milkovich is a public figure. Appellant’s attainments and prominence as a national sports figure, honored by sports, civic and legislative bodies, with coaching records seemingly unparalleled in Ohio and nationally, unquestionably establish him as a public figure.
In addition, Milkovich, by his own actions, has established himself as a “public figure” under the standards of Gertz, supra. In that case, the Supreme Court summarized the law regarding “public figure” status in libel cases by stating that, “[tjhose who, by reason of the notoriety of their *302achievements or the vigor and success with which they seek the public’s attention, are properly classed as public figures * * Id. at 342.
Based on the foregoing, and construing all of the evidence most favorably in favor of Milkovich at the time of the motion for summary judgment, I conclude that the appellant failed to raise any genuine issue of material fact upon which a jury could find actual malice with any standard of convincing clarity, and therefore the trial court’s granting of summary judgment was proper.
Accordingly, I would affirm the judgment of the court of appeals.
Locher, J., concurs in the foregoing dissenting opinion.

 A list of such accomplishments is found in fn. 1 of the majority opinion.